MEMORANDUM **
Anthony Leslie Vincent De Vos, his wife, Sharon Dessrie De Vos, and child, Darren Alistair De Vos, natives and citizens of Sri Lanka, petition for review of the Board of Immigration Appeals’ dismissal of their appeal of an immigration judge’s (“IJ”) denial of their applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because De Vos omitted significant information from his asylum application and declaration that went to the heart of his asylum claim. See Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir.2004). As such, we are not compelled to conclude that a reasonable fact finder would find De Vos credible. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Accordingly, we deny the asylum and withholding of removal claims.
Because De Vos’s CAT claim is based on the same facts that the IJ found not credible and De Vos points to no other evidence that the IJ should have considered in making the CAT determination, substantial evidence supports the denial of De Vos’s CAT claim. See id. at 1157.
The voluntary departure period was stayed, and that stay will expire upon issu*711anee of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.